DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on December 31, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-2, 8-9, and 13-15 have been amended; claims 3-6 are canceled; claims 16-24 have been added. Accordingly, claims 1-2 and 7-24 are pending in this application with an action on the merits to follow regarding claims 1-2 and 7-24.
Because of the applicant's amendment, the following in the office action filed August 31, 2021, are hereby withdrawn: 
35 USC 101 Rejections
Claim Objections
Claims 19 and 21 are objected to because of the following informalities:
	Regarding Claim 19, line 1, should recite, “[[a]] the front center”.
Regarding Claim 21, line 1, should recite, “[[a]] the front center”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, is indefinite as it recites “each primary finger pull defining a space between the primary finger pull and the main garment portion”. It is unclear if this space is the same space previously recited in claim 1 or if this is a new, additional space. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “each primary finger pull defining [[a]] the space between the primary finger pull and the main garment portion”.
Claim 23, is indefinite as it recites “the at least one finger pull defining a space between the at least one finger pull and the main garment portion”. It is unclear if this space is the same space previously recited in claim 13 or if this is a new, additional space. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the at least one finger pull defining [[a]] the space between the at least one finger pull and the main garment portion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 7, 9, and 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grzesik US 20160007656.
Regarding independent Claim 1, Grzesik discloses an undergarment for covering, generally, a pelvic region of a wearer (¶0003), comprising: a main garment portion (Fig. 4F, #102) having a front side (Fig. 4F), a rear side (Fig. 4G), and respective lateral sides (Fig. 4F, #106a and #106b) and formed from one or more panels of fabric (Fig. 9C-9E; ¶0071), the main garment portion being provided with a waist opening (Fig. 4F, #102a) and two respective leg openings (Fig. 4F, #102b and #102c) defined by respective waist and leg opening peripheries (Fig. 4F shows three distinct opening periphery around #102a, #102b, and #102c), the waist opening periphery being located so as to encircle a wearer's waist or hips when the undergarment is worn (¶0037), and the respective leg opening peripheries being located so as to receive the wearer's legs therethrough respectively and encircle an upper portion of the wearer's respective thighs when the undergarment is worn (¶0037); wherein the main garment portion is unitary (Fig. 9C-9E; ¶0071), such that the one or more panels of fabric are fixedly joined together at at least one seam (Fig. 9C-9E; ¶0071) between respective edge portions of the one or more panels of fabric (Fig. 9C-9E; ¶0071); wherein the main garment portion is provided with a plurality of primary finger pulls (Fig. 4F, #404 left, right, and upper) each constructed and arranged to be manually graspable by the wearer to pull on, pull off, and/or adjust the undergarment as desired (¶0051 states that the finger pull is used to adjust the garment, thus it would not be unreasonable for a finger to be used in the manner recited), the primary finger pulls extending laterally at or adjacent to the waist opening periphery in a direction generally parallel thereto (Fig. 4F), the at least one sized to permit at least one of the wearer's fingers to pass therethrough (¶0051 states that the finger pull is used to adjust the garment, thus it would not be unreasonable for a finger to be used in the manner recited), wherein a region (Grzesik Annotated Fig. 4F) between a front center of the main garment portion (Grzesik Annotated Fig. 4F) and a given lateral side of the main garment portion (Grzesik Annotated Fig. 4F) is provided with at least two of the primary finger pulls (Grzesik Annotated Fig. 4F).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Grzesik discloses the structure of the lateral finger pull, there would be a reasonable expectation for the lateral finger pull to perform such functions as explained after each functional limitation. In the immediate case, it would not provide unexpected results for the lateral finger pull to permit a finger to pass through it.
Regarding Claim 7, Grzesik discloses the undergarment according to claim 1 further comprising at least one secondary finger pull (Fig. 4F, #406) extending vertically at or adjacent to the waist opening periphery in a direction generally perpendicular thereto (Fig. 4F and 4G), the at least one secondary finger pull defining a space between the at least one secondary finger pull and the main garment portion (Fig. 4F; ¶0051) sized to permit at least one of the wearer's fingers to pass therethrough (¶0051 states that the finger pull is used to adjust the garment, thus it would not be unreasonable for a finger to be put through the finger pull during this adjustment period).
Regarding Claim 9, Grzesik discloses the undergarment according to claim 7, wherein the at least one secondary finger pull is made from a strip of decorative trim (Fig. 4F shows the secondary finger pull #406, which can be decorative in color or material).
It is also noted that claimed limitations to ornamentation only which have no functional relationship to the product will not distinguish the claimed product from the prior art (MPEP § 2111.05). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”).
Regarding independent Claim 13, Grzesik discloses an undergarment for covering, generally, a pelvic region of a wearer (¶0003), comprising: a main garment portion (Fig. 4F, #102) having a front side (Fig. 4F), a rear side (Fig. 4G), and respective lateral sides (Fig. 4F, #106a and #106b) and formed from one or more panels of fabric (¶0004), the main garment portion being provided with a waist opening (Fig. 4F, #102a) and two respective leg openings (Fig. 4F, #102b and #102c) defined by respective waist and leg opening peripheries (Fig. 4F shows three distinct opening periphery around #102a, #102b, and #102c), the waist opening periphery being located so as to encircle a wearer's waist or hips when the undergarment is worn (¶0037), and the respective leg opening peripheries being located so as to receive the wearer's legs therethrough respectively and encircle an upper portion of the wearer's respective thighs when the undergarment is worn (¶0037); wherein the main garment portion is unitary (¶0004), such that the one or more panels of fabric are fixedly joined together at at least one constructed and arranged to be manually graspable by the wearer to aid in pulling on and pulling off the undergarment as desired (¶0051 states that the finger pull is used to adjust the garment, thus it would not be unreasonable for a finger to be used in the manner recited), the at least one primary finger pull extending generally vertically at or adjacent to the waist opening periphery in a direction generally perpendicular thereto (Fig. 4F), the at least one primary finger pull defining a space between the at least one finger pull and the main garment portion (Fig. 4F; ¶0051) sized to permit at least one of the wearer's fingers to pass therethrough (¶0051 states that the finger pull is used to adjust the garment, thus it would not be unreasonable for a finger to be put through the finger pull during this adjustment period).
Regarding Claim 14, Grzesik discloses the undergarment according to claim 13, comprising a plurality of primary finger pulls located about a periphery of the waist opening (Fig. 4F and 4G).
Regarding Claim 15, Grzesik discloses the undergarment according to claim 14, comprising a plurality of primary finger pulls provided on each of the front and rear sides of the main garment portion (Fig. 4F and 4G).
Regarding Claim 16, Grzesik discloses the undergarment according to claim 13, further comprising at least one secondary finger pull (Fig. 4F, #406) extending vertically at or adjacent to the waist opening periphery in a direction generally perpendicular thereto (Fig. 4F and 4G), the at least one secondary finger pull defining a space between the at least one secondary finger pull and the main garment portion (Fig. 4F; sized to permit at least one of the wearer's fingers to pass therethrough (¶0051 states that the finger pull is used to adjust the garment, thus it would not be unreasonable for a finger to be put through the finger pull during this adjustment period).
Regarding Claim 17, Grzesik discloses the undergarment according to claim 16, wherein at some of the primary finger pulls are each a strip of decorative trim (Fig. 4F shows the secondary finger pull #406, which can be decorative in color or material).
It is also noted that claimed limitations to ornamentation only which have no functional relationship to the product will not distinguish the claimed product from the prior art (MPEP § 2111.05). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”).  
Regarding Claim 18, Grzesik discloses the undergarment according to claim 17, wherein at least some of the secondary finger pulls are each a strip of decorative trim (Fig. 4F shows the secondary finger pull #406, which can be decorative in color or material).
It is also noted that claimed limitations to ornamentation only which have no functional relationship to the product will not distinguish the claimed product from the prior art (MPEP § 2111.05). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”).  
Regarding Claim 19, Grzesik discloses the undergarment according to claim 1, wherein respective regions between a front center of the main garment portion (Grzesik Annotated Fig. 4F) and respective left and right lateral sides of the main garment portion (Grzesik Annotated Fig. 4F) are each provided with at least two of the primary finger pulls (Grzesik Annotated Fig. 4F).  
Regarding Claim 20, Grzesik discloses the undergarment according to claim 19, wherein the at least two primary finger pulls provided in each of the respective regions between [[a]] the front center of the main garmentAmendmentAppln. No. 17/002708Attorney Docket No.: DW-0003-PAT Page 6portion and respective left and right lateral sides of the main garment portion divides that respective region substantially equally (Fig. 4F).  
Regarding Claim 21, Grzesik discloses the undergarment according to claim 1, wherein the at least two primary finger pulls provided in the region between [[a]] the front center of the main garment portion and a given lateral side of the main garment portion divides that region into substantially equal lengths (Grzesik Annotated Fig. 4F shows roughly equal lengths of each section).  
Regarding Claim 22, Grzesik discloses the undergarment according to claim 1, each primary finger pull defining [[a]] the space between the primary finger pull and the main garment portion having a size sufficient to permit at least two of the wearer's fingers to pass therethrough (¶0051; Fig. 4F).  
Regarding Claim 23, Grzesik discloses the undergarment according to claim 13, the at least one finger pull defining [[a]] the space between the at least one finger pull and the main garment portion sized to permit at least two of the wearer's fingers to pass therethrough (¶0051; Fig. 4F).
Regarding Independent Claim 24, Grzesik discloses an undergarment for covering, generally, a pelvic region of a wearer (¶0003), comprising: a main garment portion (Fig. 4F, #102) having a front side (Fig. 4F), a rear side (Fig. 4G), and respective lateral sides (Fig. 4F, #106a and #106b) and formed from one or more panels of fabric (Fig. 9C-9E; ¶0071), the main garment portion being provided with a waist opening (Fig. 4F, #102a) and two respective leg openings (Fig. 4F, #102b and #102c) defined by respective waist and leg opening peripheries (Fig. 4F shows three distinct opening periphery around #102a, #102b, and #102c), the waist opening periphery being located so as to encircle a wearer's waist or hips when the undergarment is worn (¶0037), and the respective leg opening peripheries being located so as to receive the wearer's legs therethrough respectively and encircle an upper portion of the wearer's respective thighs when the undergarment is worn (¶0037);AmendmentAppln. No. 17/002708Attorney Docket No.: DW-0003-PAT Page 7wherein the main garment portion is unitary (Figs. 4F-4G), such that the one or more panels of fabric are fixedly joined together at at least one seam between respective edge portions of the one or more panels of fabric (¶0040); wherein the main garment portion is provided with: a plurality of primary finger pulls (Fig. 4F, #404 left, right, and upper) each constructed and arranged to be manually graspable by the wearer to pull on, pull off, and/or adjust the undergarment as desired (¶0051 states that the finger pull is used to adjust the garment, thus it would not be unreasonable for a finger to be used in the manner recited), the primary finger pulls extending laterally at or adjacent to the waist opening periphery in a direction generally parallel thereto (Fig. 4F), the at least one primary finger pull defining a space between the at least one primary finger pull and the main garment portion (Fig. 4F; ¶0051) sized to permit at least one of the wearer's fingers to pass therethrough (¶0051 states that the finger pull is used to adjust the garment, thus it would not be unreasonable for a finger to be used in the manner recited); and a plurality of secondary finger pulls (Fig. 4F, #406) each also constructed and arranged to be manually graspable by the wearer to pull on, pull off, and/or adjust the undergarment as desired (¶0051 states that the finger pull is used to adjust the garment, thus it would not be unreasonable for a finger to be used in the manner recited), the secondary finger pulls each vertically at or adjacent to the waist opening periphery in a direction generally perpendicular thereto (Fig. 4F), each secondary finger pull defining a space (Fig. 4F) between the secondary finger pull and the main garment portion (Fig. 4F), wherein first, second, third, and fourth secondary finger pulls are provided (Grzesik Annotated Fig. 4F), respectively, between a front center of the main garment portion (Grzesik Annotated Fig. 4F) and a right lateral side of the main garment portion (Grzesik Annotated Fig. 4F), the front center and a left lateral side of the main garment portion (Grzesik Annotated Fig. 4F), a rear center of the main garment portion (Grzesik Annotated Fig. 4G) and the right lateral side (Grzesik Annotated Fig. 4G), and the rear center and the left lateral side (Grzesik Annotated Fig. 4G), and wherein at least one primary finger pull extends between the first and third secondary finger pulls (Fig. 4G), and at least one primary finger pull extends between the second and fourth secondary finger pulls (Fig. 4F).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grzesik as applied to claim 1 above, and further in view of Demarest US 20100275344.
Regarding Claim 2, Grzesik discloses the undergarment according to claim 1, wherein each primary finger pull comprises an elongate portion of material (Grzesik Annotated Fig. 4F) attached to the main garment portion at laterally spaced locations (Fig. 4F shows attachment portions #406), the elongate portion of material defining the space between the primary finger pull and the main garment portion (Fig. 4F shows a space between the primary finger pull and the main garment portion).
Grzesik does not expressly disclose that the attachments are fixed.
Demarest teaches a band for an article of apparel with a laterally spaced band (Fig. 5B, #42) that is fixedly attached (Fig. 5B, #40) to the main garment (Fig. 5B, #10).
Both Grzesik and Demarest teach analogous inventions in the art of lower body apparel. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Grzesik with the teachings of Demarest such that the elongate portion/band would be fixed to the main garment so that the band would be, “a cost effective, durable, light weight, bulk-free resilient band that allows a full range of movement of the wearer without compromising the ability of the band to hold onto its wearer.” (Demarest ¶0005)
Regarding Claim 8, the modified undergarment of Grzesik discloses the undergarment according to claim 2, wherein the elongate portion of material is a strip of 
	It is also noted that claimed limitations to ornamentation only which have no functional relationship to the product will not distinguish the claimed product from the prior art (MPEP § 2111.05). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”).
Claims 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett US 503520, and further in view of Grzesik.
Regarding independent Claim 1, Bennett teaches an undergarment for covering, generally, a pelvic region of a wearer (Page 1, l. 70-75; Fig. 1), comprising: a main garment portion (Fig. 1, #A) having a front side (Fig. 1 shows a front side), a rear side (Bennett Annotated Fig. 1 shows the interior part of the rear side adjacent to the front side), and respective lateral sides (Bennett Annotated Fig. 1) and formed from one or more panels of fabric (Fig. 1; Page 1, l. 70-75), the main garment portion being provided with a waist opening (Bennett Annotated Fig. 1) and two respective leg openings (Fig. 1 shows two legs which would have leg opening peripheries if the garment is intended to be worn, though this is not explicitly not shown) defined by respective waist and leg opening peripheries (Bennett Annotated Fig. 1 shows a waist upper periphery and two legs which would have leg opening peripheries if the garment is intended to be worn, though this is not explicitly not shown), the waist opening periphery being located so as to encircle a wearer's waist or hips when the a plurality of primary finger pulls (Figs. 1 & 2, #B) each constructed and arranged to be manually graspable by the wearer to pull on, pull off, and/or adjust the undergarment as desired, the primary finger pulls (As Bennet shows a thick cord #D going through the primary finger pulls #B, it would not be unreasonable to expect fingers to be able to do the same) extending laterally at or adjacent to the waist opening periphery in a direction generally parallel thereto (Figs. 1 and 2, #B), each primary finger pull defining a space between the primary finger pull and the main garment portion (Figs. 1 and 2; Page 1, l. 77-87) sized to permit at least one of the wearer's fingers to pass therethrough (As Bennet shows a thick cord #D going through the primary finger pulls #B, it would not be unreasonable to expect fingers to be able to do the same), wherein a region between a front center of the main garment portion (Fig. 1 shows a front center) and a given lateral side of the main garment portion (Fig. 1 shows a left and a right side of the garment) is provided with at least two of the primary finger pulls (Fig. 2 shows multiple finger pulls around the garment waist edge).
Bennett is silent on specifically the one or more panels of fabric are fixedly joined together at at least one seam between respective edge portions of the one or more panels of fabric.

Both Bennett and Grzesik teach analogous inventions in the art of undergarments. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bennett with the teachings of Grzesik such that the fabric of the undergarment would be joined with a seam on the edge portions to adjust the shape of the garment and to provide a more form fitting garment.
Regarding Claim 10, Bennett teaches the modified undergarment according to claim 1, wherein at least one primary finger pull comprises first (Bennett Annotated Fig. 2) and second elongate (Bennett Annotated Fig. 2) and intersecting portions (Bennett Annotated Fig. 2) of material fixedly attached to the main garment portion at respective ends of the first and second elongate portions of material (Bennett Annotated Fig. 2; Page 1, l. 80-85), wherein the first and second elongate portions of material intersect to form an X-shape (Bennett Fig. 1).
Regarding Claim 11, Bennett teaches the modified undergarment according to claim 10, comprising a plurality of the X-shaped primary finger pulls located along the waist opening periphery (Page 1, l. 76-87; Fig. 1).
Regarding Claim 12, Bennett teaches the modified undergarment according to claim 11, wherein the primary finger pulls are located adjacent to respective sides of the main garment portion on the front and rear sides thereof (Page 1, l. 76-87; Fig. 1).


    PNG
    media_image1.png
    649
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    670
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    767
    795
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed December 31, 2021, with respect to the 35 USC 102 of Claims 1, 3-9, and 13-15 have been considered but are not persuasive.
Regarding 35 USC 102 of Claims 1, 3-9, and 13-15, Applicant argues:
“Grzesik inherently teaches that draw strings 404 are left untied while his disclosed undergarment is pulled up a wearer's legs and around the wearer's waist, and thereafter pulled (to "reduce" the size of the waist and leg openings, respectively, as disclosed) and tied in place, in order to obtain a particular fit conforming to the waist and leg size of a given wearer. It follows, 
The Examiner respectfully disagrees. While the drawings of Grzesik show the drawstring 404 untied, it may be tied loosely and then perform the functions as disclosed by the Applicant’s claimed invention, since the structure of Grzesik is disclosed. See 35 USC 102 rejection above.
“Figures 4F and 4G in Grzesik clearly show that draw strings 404 are held flush against portions 108a, 108b, 108c by respective loops 406. Thus, no space at all is provided between draw strings 404 and the underlying surface adjacent each waist/leg opening, nor is any such space even.” (Remarks Pages 6-7)
The Examiner respectfully disagrees. #406 are loops. Loops by design have a space under or inside of their structure. The loops #406 are attached at each terminal end to the main garment and have the drawstring going through their opening, therefore they have a space that fingers of the appropriate size could fit through, seeing as a drawstring could fit through the space opened by the loops themselves. See 35 USC 102 rejection above.
Grzesik doesn’t not properly anticipate the decorative trim. (Remarks, Page 9)
The Examiner respectfully disagrees. Decorative trim is not structural. The term “decorative” is ornamental and subjective to the viewer. Claimed limitations to ornamentation only which have no functional relationship to the product will not distinguish the claimed product from the prior art (MPEP § 2111.05). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”). See 35 USC 103 rejection above.
Regarding 35 USC 103 of Claims 1 and 10-12 Applicant argues:
Bennet does not teach a space as defined by Applicant’s claims. (Remarks Page. 14)
The Examiner respectfully disagrees. Bennet shows a thick cord #D going through the primary finger pulls #B, and since the cord #D can move under the finger pulls, it clearly has a space sized for fingers, even if they are child’s fingers. See 35 USC 103 rejection above.
Applicant submits that the dependent claims are patentable based on their dependencies from Claims 1 and 13; however, as discussed in the rejection below and in the arguments above, Claims 1 and 13 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Townsend US 1830302 A teaches a trouser supporter
Perez US 2258502 A teaches a bathing suit bottom with belt and loops
McGowan US 4258440 A teaches a garment for the physically handicapped
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732     
 
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732